 

Exhibit 10.1

 

EXECUTION VERSION

 

CONSENT

 

THIS CONSENT (this “Consent”), dated as of October 29, 2015 is by and among
Pepco Holdings, Inc. (“PHI”), Potomac Electric Power Company (“PEPCO”), Delmarva
Power & Light Company (“DPL”), Atlantic City Electric Company (“ACE”; and
together with PHI, PEPCO and DPL, each a “Borrower” and collectively the
“Borrowers”), the Lenders (as defined below) party hereto, Bank of America,
N.A., as syndication agent (the “Syndication Agent”) and as an issuer of letters
of credit and Wells Fargo Bank, National Association, as agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Agent”), as the swingline lender and as an issuer of letters of credit.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the various financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of August 1, 2011 (as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of August 2, 2012, as extended by that certain Extension Notice dated
as of June 6, 2013, as amended by that certain Amendment and Consent to Second
Amended and Restated Credit Agreement dated as of May 20, 2014 (the “Second
Amendment”), as amended by that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of May 1, 2015 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time,
collectively, the “Credit Agreement”);

 

WHEREAS, PHI has informed the Agent that it has entered into an Agreement and
Plan of Merger, dated April 29, 2014 (as amended, modified or supplemented from
time to time, the “Merger Agreement”), with Exelon Corporation (“Exelon”) and an
indirect wholly-owned subsidiary of Exelon, whereby Exelon will acquire,
indirectly, 30% or more (by number of votes) of the outstanding shares of Voting
Stock of PHI ( the “Exelon Merger”);

 

WHEREAS, the Exelon Merger is prohibited by the provisions of Sections 6.10 and
7.12 of the Credit Agreement;

 

WHEREAS, the Required Lenders consented to the Exelon Merger pursuant to the
Second Amendment, but the time period for which Exelon Merger was permitted to
occur expired on October 29, 2015; and

 

WHEREAS, the Required Lenders are willing to consent to consummation of the
Exelon Merger on an extended time frame, in accordance with and subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
CONSENT AND AMENDMENT

 

1.1         Consent. Notwithstanding the provisions of the Credit Agreement to
the contrary, the Required Lenders hereby consent to the Exelon Merger and the
subsequent conversion of PHI from a Delaware corporation to a Delaware limited
liability company (the “Conversion”); provided, that the Exelon Merger and the
Conversion are consummated on or before June 30, 2016.

 

 

 

 

1.2         Effectiveness of Consent. This Consent shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach, Default or Unmatured Default other than as specifically
waived herein nor as a waiver of any breach, Default or Unmatured Default of
which the Lenders have not been informed by the Borrowers, (b) affect the right
of the Lenders to demand compliance by the Borrowers with all terms and
conditions of the Loan Documents (including, without limitation, the provisions
of Section 7.12 of the Credit Agreement for all other transactions except with
respect to the Exelon Merger), except as specifically modified or waived by this
Consent, (c) be deemed a consent to any transaction or future action on the part
of the Borrowers requiring the Lenders’ or the Required Lenders’ consent or
approval under the Loan Documents, or (d) except as waived hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
other Loan Document, whether arising as a consequence of any Default or
Unmatured Default which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.

 

1.3         For the avoidance of doubt, the Consent contained herein shall apply
only to the Exelon Merger and the Conversion and, following the consummation of
the Exelon Merger, the definition of “Change in Control” shall be amended as set
forth in the Second Amendment.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1         Closing Conditions. This Consent shall be deemed effective as of the
date set forth above (the “Consent Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the Agent):

 

(a)          Executed Consent. The Agent shall have received a copy of this
Consent duly executed by each of the Borrowers, the Agent and the Required
Lenders.

 

(b)          Fees and Expenses. King & Spalding LLP shall have received from the
Borrowers payment of all fees and expenses incurred in connection with this
Consent.

 

ARTICLE III
MISCELLANEOUS

 

3.1         Amended Terms. On and after the Consent Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Consent. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2         Representations and Warranties of Borrowers. Each of the Borrowers
represents and warrants as follows:

 

(a)          Such Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Consent.

 

(b)          Such Borrower has duly executed and delivered the Consent and the
Consent constitutes such Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’

 

 

 

 

rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

 

(c)          No Approval is required to be obtained by such Borrower or any of
its Subsidiaries in connection with the execution, delivery or performance by
such Borrower of this Consent; except for such Approvals which have been issued
or obtained by such Borrower or any of its Subsidiaries which are in full force
and effect.

 

(d)          The representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of the date hereof (except for (i)
those which expressly relate to an earlier date and (ii) representations and
warranties contained in Sections 5.5, 5.7 and 5.15 of the Credit Agreement).

 

(e)          After giving effect to this Consent, no event has occurred and is
continuing which constitutes a Default or an Unmatured Default.

 

3.3         Reaffirmation of Obligations. Each Borrower hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

3.4         Loan Document. This Consent shall constitute a Loan Document under
the terms of the Credit Agreement.

 

3.5         Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Consent (including, without limitation, the reasonable fees and expenses
of the Agent’s legal counsel)..

 

3.6         Entirety. This Consent and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.7         Counterparts; Telecopy. This Consent may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Consent by signing any such
counterpart. This Consent shall be effective when it has been executed by the
Borrowers, the Agent and the Lenders and each party has notified the Agent by
facsimile transmission or telephone that it has taken such action.

 

3.8         GOVERNING LAW. THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

3.9         Successors and Assigns. This Consent shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

3.10       Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The consent to jurisdiction and waiver of jury trial provisions set forth in
Sections 15.2 and 15.3 of the Credit Agreement, respectively, are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

IN WITNESS WHEREOF the parties hereto have caused this Consent to be duly
executed on the date first above written.

 

  PEPCO HOLDINGS, INC.         By: /S/ DAVID M. VELAZQUEZ     Name:  David M.
Velazquez     Title:  Executive Vice President         POTOMAC ELECTRIC POWER
COMPANY         By: /S/ DAVID M. VELAZQUEZ     Name:  David M. Velazquez    
Title:  President and Chief Executive Officer         DELMARVA POWER & LIGHT
COMPANY         By: /S/ DAVID M. VELAZQUEZ     Name:  David M. Velazquez    
Title:  President and Chief Executive Officer         ATLANTIC CITY ELECTRIC
COMPANY         By: /S/ DAVID M. VELAZQUEZ     Name:  David M. Velazquez    
Title:  President and Chief Executive Officer

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Agent, Issuer, Swingline Lender
and Lender         By: /S/ FREDERICK W. PRICE     Name: Frederick W. Price    
Title: Managing Director

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  bank of America, n.a.,   as Syndication Agent, Issuer and Lender           By:
/S/ J.B. MEANOR     Name: J.B. Meanor II     Title: Managing Director

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  Citibank, N.A.,   as Co-Documentation Agent and Lender           By: /S/
DAMIEN LIPKE     Name: Damien Lipke     Title: Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  Mizuho Bank, LTD,   as Lender           By: /S/ LEON MO     Name: Leon Mo    
Title: Authorized Signatory

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  the bank of nova scotia,   as Lender           By: /S/ DAVID DEWAR     Name:
David Dewar     Title: Director

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  barclays bank plc,   as Lender           By: /S/ VANESSA A. KURBATSKIY    
Name: Vanessa A. Kurbatskiy     Title: Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  credit suisse ag, cayman islands branch,   as Lender           By: /S/ NUPUR
KUMAR     Name: Nupur Kumar     Title: Authorized Signatory           By: /S/
GREGORY FANTONI     Name: Gregory Fantoni     Title: Authorized Signatory

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  jpmorgan chase bank, n.a.,   as Lender           By: /S/ JUSTIN MARTIN    
Name: Justin Martin     Title: Authorized Officer

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  morgan stanley bank, n.a.,   as Lender           By: /S/ DMITRIY BARSKIY    
Name: Dmitriy Barskiy     Title: Authorized Signatory

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  keybank national association,   as Lender           By: /S/ RENEE M. BONNELL  
  Name: Renee M. Bonnell     Title: Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  suntrust bank,   as Lender           By: /S/ SHANNON JUHAN     Name: Shannon
Juhan     Title: Director

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  bank of new york mellon,   as Lender           By: /S/ RICHARD K. FRONAPFEL,
JR.     Name: Richard K. Fronapfel, Jr.     Title: Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  goldman sachs bank Usa,   as Lender           By: /S/ JERRY LI     Name: Jerry
Li     Title: Authorized Signatory

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  manufacturers and traders trust company,   as Lender           By: /S/ DANIEL
DARNELL, JR.     Name: Daniel Darnell, Jr.     Title: Assistant Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  northern trust company,   as Lender           By: /S/ PETER J. HALLAN    
Name: Peter J. Hallan     Title: Vice President

 

 

 

 

pepco

Consent to second amended and restated credit agreement

 

  pnc bank, national association,   as Lender           By: /S/ THOMAS E.
REDMOND     Name: Thomas E. Redmond     Title: Senior Vice President

 

 

 